Citation Nr: 1229513	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated 20 percent disabling, on an extraschedular basis. 

2.  Entitlement to an increased rating for sciatica of the left lower extremity, currently rated 20 percent disabling, on an extraschedular basis.

3.  Entitlement to an increased rating for sciatica of the right lower extremity, currently rated 10 percent disabling, on an extraschedular basis.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran had active duty from January 1961 to February 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A copy of the transcript is of record. 

This case was initially before the Board in July 2010 when claims for entitlement to service connection for degenerative disc disease of the cervical spine; entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated as 20 percent disabling; entitlement to an increased rating for sciatica of the left lower extremity, rated as 20 percent disabling; and entitlement to an increased rating for sciatica of the right lower extremity, rated as 10 percent disabling were denied.  The Board also determined that the issue of a TDIU had been properly raised by the record, and remanded that issue so that further development could be completed prior to adjudication.  The Veteran appealed the Board's decision.  

In February 2011, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  A Joint Motion for Remand was granted by Order of the Court in February 2011.  Specifically, the Joint Motion for Remand indicated that the Veteran's claims for entitlement to service connection for degenerative disc disease of the cervical spine and increased schedular ratings for degenerative disc disease of the lumbar and sciatica of the bilateral lower extremities should be affirmed.  However, the parties found that the Board erred by failing to remand the Appellant's claim for extraschedular consideration of his increased rating claims when it remanded his claim for TDIU for further development.  The parties indicated the Board would have benefited from the additional evidence procured through the development of the TDIU claim.

The case was most recently before the Board in May 2011 when the claim for TDIU was remanded for an additional examination, for the issuance of a supplemental statement of the case, to obtain VA treatment records, and for the RO to determine whether the claims should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  Claims for extraschedular ratings for degenerative joint disease of the lumbar spine, sciatica of the left lower extremity, and sciatica of the right lower extremity were held in abeyance pending further development and adjudication of the Veteran's TDIU claim.

The AMC/RO engaged in that development.  A supplemental statement of the case was issued in April 2012; and, the appeal is once again before the Board.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for three disabilities: degenerative disc disease of the lumbar spine, for which he has a 20 percent disability rating, sciatica of the right lower extremity, for which he has a 10 percent disability rating, and sciatica of the left lower extremity for which he has a 20 percent disability rating; and, these awards, in combination, represent a 50 percent disability rating.

2.  The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities.

3.  The competent and credible evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.

4.  The Veteran's service-connected degenerative disc disease of the lumbar, sciatica of the left lower extremity, and sciatica of the left lower extremity have not resulted in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).

2.  The criteria for an extraschedular rating for the service-connected sciatica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).

3.  The criteria for an extraschedular rating for the service-connected sciatica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).

4.  The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating and TDIU claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.



VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional private treatment records and lay statements in support of his claims.  No outstanding evidence has been identified that has not otherwise been included with the record.

The Board notes that records in the claims file indicate that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  These records are not on file.  The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188   (1992).

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Information obtained in a March 2008 RO SSA Inquiry reflects that the Veteran is in receipt of benefits due to age and not disability.  The Veteran himself did not identify any SSA records that would be relevant to his claims.  He too reports that his retirement was age-based rather than due to disability.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  As such, it is not necessary to Remand for these records.

Next, specific VA medical examinations pertinent to the issues on appeal were conducted in September 2007, April 2009, August 2010, January 2011, October 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The Board recognizes that the April 2009 and January 2011 VA examiners did not have access to the Veteran's claims file nevertheless, the other examiners were able to review this information.  The Board finds that the examinations of record are adequate because the VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

The Board has considered the Veteran's April 2012 statement, in which he contends that the VA examinations were not accurate because his pain medications masked the severity of his conditions.  The Board emphasizes that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life.  See 38 C.F.R. § 4.10 (2011).  Based on all the evidence of record, including the Veteran's statements and thorough medical examinations, the Board is able to evaluate the impact of the Veteran's disabilities.  The Board finds that an additional examination is not warranted. 

The Board notes that the Veteran was last examined over six months ago.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the October 2011 VA examination.  The Veteran does not argue the contrary.

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the September 2009 BVA hearing, the VLJ identified the issues on appeal.  See BVA Hearing Transcript (T.) at 2.  Additionally information was solicited regarding the severity of his disorders.  In order to enable the Veteran to obtain outstanding private and VA treatment records, the record was held open for 30 days.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran does not satisfy the percentage requirements noted above.  His service-connected disabilities include degenerative disc disease of the lumbar spine, for which he has a 20 percent disability rating, sciatica of the right lower extremity, for which he has a 10 percent disability rating, and sciatica of the left lower extremity for which he has a 20 percent disability rating.  The Board notes that these awards, in combination, represent a 50 percent rating under 38 C.F.R. § 4.25, Table I. 

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation. 38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b). 

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under 
§ 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under 
§ 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board."). 

Here, prior to the Board's consideration of this matter, the issue was referred the Director of C&P Service for extraschedular consideration pursuant to the May 2011 Board remand, who in turn concluded in March 2012 that a TDIU rating under 38 C.F.R. § 4.16(b) was not warranted.  While the RO denied the claim based on this determination, it is not binding on the Board.  Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Thus, entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) will be considered based on all evidence during the period on appeal.

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011);  see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

The Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities render him unemployable. In his VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) initially submitted in January 2010, the Veteran indicated that he became too disabled to work as of 2002.  He reflected that he left his last place of employment in June 2002, and listed his earned income during the last year ($0.00), and reported that he did not receive disability or workers compensation benefits from an employer.

With regard to the Veteran's employers, Newsday Inc. reported in January 2010 that the Veteran had begun working in October 1985 and stopped working in March 2002 due to retirement.  

Turning to the medical evidence of record within the appellate period, the Veteran was afforded a VA examination in April 2009.  The VA examiner indicated that the Veteran's service-connected spine would cause decreased mobility and pain.  She noted that the Veteran may have to be assigned different duties because of this problem.  A detailed opinion regarding unemployability was not provided.  

The Veteran was subsequently afforded an August 2010 VA examination which addressed his employability.  After examining the Veteran, the VA examiner indicated that the Veteran would still be able to work a sedentary position with his degenerative disc disease of the lumbar spine and sciatica, with some limitations.  The VA examiner indicated that the Veteran had done past desk work at a hotel.  

An additional examination was provided in January 2011, with a follow-up in October 2011 to address his employability.  The Veteran reported the use of a cane but no other assistive devices. He indicated that he takes Tylenol with codeine as needed and that helps a bit. He also reported the use of Naproxen 500 mg, twice a day.  He also noted the use of Morphine but indicated he was not taking it currently.  He stated that he had difficulty standing or walking for a long period of time.  He reported the ability to walk about 1/2 a block before he has to rest because of back pain.  The Veteran reported that he was retired and worked at a printing company as a press operator between 1985 and 2002.  He indicated that he retired in 2002.  The Veteran reported that he is currently unable to work because of all of his aches and pain.   

After a physical evaluation of the Veteran, the VA examiner indicated that it was his opinion that the Veteran is not likely to be able to do physically demanding work because of his service-connected conditions.  However, he noted that it was at least as likely as not that the Veteran would be able to do sedentary or nonphysically demanding work.  He noted that the Veteran does have trouble standing and walking because of his low back pain but that the Veteran is able to ambulate using a cane.  In a supplementary opinion provided in October 2011, the VA examiner indicated that it was at least as likely as not that the Veteran could do sedentary or non-physically demanding work, such as working in nutrition or as a dietitian which he was trained in.  There are no contradictory opinions of record.

The Board notes that the Veteran reported at a September 2007 VA examination that he had been retired for 5 years and had left work for non neck or back reasons by his own report.  

Following a review of the complete record, the Director of C&P Service concluded in March 2012 that the evidence of record was insufficient to show that the Veteran's service-connected disabilities rendered him unemployable.  It was noted that the Veteran had worked in a printing shop as a press operator from 1985 to 2002, when he retired and started receiving Social Security.  It was noted that the Veteran was also trained as a nutritionist/dietician, and had training in electronics; and that the Veteran had worked odd jobs and as a hotel desk clerk from 1964 to 1985.   

The Director found that the evidence of record does not support the notion that the Veteran is unemployable under any circumstances.  He noted that given the Veteran's level of education and his degree of disability due to his service-connected disabilities, entitlement to extraschedular TDIU is not shown.  The Board concurs.

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently rated as a combined 50 percent disabled. However, based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone actually preclude him from engaging in substantially gainful employment.  The Board emphasizes that it is not bound by the determination made by the Director of C&P Service.  However, in the present case, the Board wholly agrees with his determination and analysis.  Specifically, while his service connected disabilities are clearly debilitating and prevent physically demanding work, the fact remains that he possesses training in nutrition and electronics, and employment in those fields does not necessitate physically demanding work.  The fact that he held jobs that were not physically demanding prior to his age-based retirement gives further credence to this finding.  As such, entitlement to a TDIU rating due to the Veteran's service-connected disabilities is not warranted.

In support of his claim, the Veteran now asserts that his service-connected disabilities preclude him from working.  The Board acknowledges the Veteran's assertions that he was unable to work due to his service-connected disabilities. It must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify '). 

In this case, the Veteran is competent to report symptoms such as back and leg pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to state that his service-connected disabilities alone have rendered him unemployable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').

Further, as the Veteran statements are inconsistent with the most probative evidence of record, which do not show the Veteran is unemployable solely due to his service-connected disabilities, the Board finds that his assertions of unemployability lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Board once again notes that the Veteran self-reported at his September 2007 VA examination that he had stopped working for reasons not associated with his back.  

The Board finds that the claim for entitlement to a TDIU rating must be denied. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

III.  Extraschedular Lumbar Spine and Sciatica of the Lower Extremities

The Veteran seeks an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, an evaluation in excess of 20 percent for sciatica of the left lower extremity, and an evaluation in excess of 10 percent for sciatica of the right lower extremity, on an extraschedular basis. 

As noted above, in a decision of July 2010, the Board denied entitlement to schedular evaluations in excess of 20 percent for degenerative disc disease of the lumbar spine, in excess of 20 percent for sciatica of the left lower extremity, and in excess of 10 percent for sciatica of the right lower extremity.  Although the Veteran appealed this decision, it was affirmed by the Court. 

Pursuant to § 3.321(b)(1), the Director of C&P Service, is authorized to approve an extraschedular evaluation if the case 'presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards'  38 C.F.R. § 3.321(b)(1) (2011).

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the rating schedule is inadequate to evaluate the claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the third step is to refer the case to the Under Secretary for Benefits or the Director of C&P Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the Board may not address the issue in the first instance.

In March 2012, the Director of C&P Service considered the issues of entitlement to extraschedular ratings for the Veteran's degenerative disc disease of the lumbar spine in accordance with 38 C.F.R. § 3.321(b).  The Director determined that the rating schedule adequately addresses the Veteran's level of disability and that the evidence in this case did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disability.

As discussed in the Board's July 2010 decision, the evidence of record, including treatment records and VA examinations, reflected ongoing complaints of and treatment for chronic lumbar back pain/strain.  At a September 2007 VA examination it was noted that the Veteran had flexion to 90 degrees, with no pain.  Additionally no ankylosis of the spine was found.  At a subsequent April 2009 VA examination it was noted that the Veteran was able to flex to 60 degrees with pain beginning at 40 degrees.  With respect to incapacitating episodes due to intervertebral disc disease, the Board noted that the evidence did not demonstrate the criteria for a 40 percent rating.   

With respect to his sciatica of the left lower and right lower extremities, the Board noted the Veteran's September 2009 BVA hearing testimony that he suffered from pain radiating down his bilateral legs as well as numbness of his legs, feet, and Achilles tendon.  The Board noted at the Veteran's April 2009 VA examination, at which time he was first diagnosed with sciatica of the bilateral lower extremities secondary to his service-connected degenerative disc disease of the lumbar spine, the Veteran reported radiating pain in the posterior aspect of both legs down to his heels, with intermittent numbness in both feet.  Upon physical examination it was noted that the Veteran exhibited active movement again full resistance with hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension.  Moreover, muscle tone was normal and no muscle atrophy was shown.  Furthermore, ankle jerk was normal in the right leg but hypoactive in the left leg, and sensation to vibration and light touch was decreased in the left leg but not the right leg.  Results from the January 2011 and October 2011 VA examinations continue to reflect signs and symptoms consistent with his currently assigned ratings. 

The Veteran's degenerative disc disease of the lumbar spine is currently evaluated at 20 percent, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  A 40 percent rating requires limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  With respect to his sciatic of the left and right lower extremities, he is rated at 20 percent for his left leg and 10 percent for his right leg.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

The Veteran's symptoms of chronic pain and numbness are adequately contemplated in the current ratings assigned for his lumbar spine and sciatica.  The schedular criteria specifically provides for rating spine disabilities on the basis of limitation of motion; or ankylosis; or incapacitating episodes.  See 38 C.F.R. §§ 4.71a, DC 5235-5243 (2011).  Additional manifestations of the Veteran's service-connected degenerative disc disease, to include related sciatica have been contemplated by the separate ratings assigned for each lower extremity.  Further, and as indicated in the Board's July 2010 decision, although the schedular criteria provide for evaluations higher than the currently assigned ratings, his degenerative disc disease of the lumbar spine and sciatica have not manifested with the symptoms required to achieve such higher ratings.  For these reasons, the Veteran's disability picture (e.g. his disability level and lumbar spine and sciatica symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria. The assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, the schedule provides for a greater evaluation for additional or more severe symptoms which simply are not present in this case.  Because the current schedular criteria adequately compensates the Veteran for the current level of disability and symptomatology of his degenerative disc disease of the lumbar spine and his sciatica, the threshold for an extraschedular rating is not met and the second step of the inquiry need not be addressed.

Additionally, even if the available schedular evaluation for the spine and sciatica was inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as 'governing norms.'  In this respect, the evidence of record does not show the lumbar spine or sciatica disabilities have required frequent periods of hospitalization during the period on appeal.  Moreover, although the Veteran has alleged that his service-connected disabilities have caused marked interference with his past employment, pursuant to this decision, the Board has determined that the Veteran's service-connected disabilities do not result in unemployability. 

As noted above, in January 2010, the Veteran's former employer, Newsday Inc., provided a completed VA Form 21-4192 which reflected that the Veteran had began working in October 1985 and stopped working in March 2002 due to retirement.  This information does not support a finding that the Veteran left his job due to his lumbar spine disability or sciatica.  There is also the VA opinion stating that the Veteran would be capable of working, despite his lumbar spine disabilities, so long as the job was not physically demanding,

The current schedular criteria adequately compensate the Veteran for the current level of disability and symptomatology of his degenerative disc disease of the lumbar spine and sciatica of the left and right lower extremities.  Consequently, an extraschedular rating for the service-connected degenerative disc disease of the lumbar spine, sciatica of the left lower extremity and sciatica of the right lower extremity is denied.



ORDER

An increased rating for the service-connected degenerative disc disease of the lumbar spine on an extraschedular basis is denied.

An increased rating for the service-connected sciatica of the left lower extremity on an extraschedular basis is denied.

An increased rating for the service-connected sciatica of the right lower extremity on an extraschedular basis is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


